Not for Publication in West’s Federal Reporter -
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 02-2349

                          REBECCA M. ROBERTS,

                         Plaintiff, Appellant,

                                      v.

                       JO ANNE B. BARNHART,
                 COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

          [Hon. David L. Martin, U.S. Magistrate Judge]


                                   Before

                       Boudin, Chief Judge,
                Lipez and Howard, Circuit Judges.




     Ronald B. Eskin, John J. Keefe and Keefe and Associates on
brief for appellant.
     Margaret E. Curran, United States Attorney, and Lisa Dinerman,
Assistant United States Attorney, on brief for appellee.



                              June 20, 2003
     Per Curiam. Claimant Rebecca M. Roberts appeals from the

denial   of   Social   Security   disability   benefits.   The   parties

consented to have the matter heard by a magistrate judge, and this

judge affirmed the decision of the Commissioner of Social Security

that claimant retained the residual functional capacity (RFC) to

perform her past work as a clerk-typist.             For the following

reasons, we affirm in part, but vacate and remand for further

proceedings in other respects.

                                    I.

     On judicial review of a disability determination, a court "is

limited to determining whether the [administrative law judge]

deployed the proper legal standards and found facts upon the proper

quantum of evidence."     Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir.

1999) (per curiam).     In other words, "[t]he ALJ's findings of fact

are conclusive when supported by substantial evidence, 42 U.S.C. §

405(g), but are not conclusive when derived by ignoring evidence,

misapplying the law, or judging matters entrusted to experts." Id.

It also is important to keep in mind that resolution of conflicts

in the evidence and the ultimate determination of disability are

for the ALJ, not the courts.      Rodriguez v. Secretary of Health and

Human Services, 647 F.2d 218, 222 (1st Cir. 1981).

     Here, the ALJ determined, at step four of the sequential

evaluation process, that claimant retained the RFC to perform her

past work.    "At step four the initial burden is on the claimant to

show that she can no longer perform her former work because of her
impairments."       Manso-Pizarro v. Secretary of Health and Human

Services, 76 F.3d 15, 17 (1st Cir. 1996) (per curiam).                              This

initial burden requires the claimant to "lay the foundation as to

what activities her former work entailed, [and to] . . . point out

(unless obvious) -- so as to put in issue -- how her functional

incapacity renders her unable to perform her former usual work."

Santiago v. Secretary of Health and Human Services, 944 F.2d 1, 5

(1st Cir. 1991) (per curiam).            Once a claimant meets this initial

burden, "the ALJ must compare the physical and mental demands of

[the claimant's] past work with current functional capability."

Manso-Pizarro, supra, 76 F.3d at 17.

                                         II.

      A.   Claimant's Mental Condition

      In   relation     to    claimant's       mental     impairment     --    severe

depression -- we think that claimant met her initial burden in the

step four process. Claimant testified that, due to her depression,

she does not go out of her house for days or weeks at a time and

that she just gives up on life and stays in bed.                        The medical

evidence     in   the   record    also     contains      repeated    references       to

claimant's (1) difficulties in attending medical appointments, (2)

problems     in   following      through    with   treatment        plans,    and    (3)

tendency to isolate herself by staying at home and sleeping during

the   day.        Although    claimant      did    not    tie   these    particular

limitations to her inability to perform her past job as a clerk

typist, the connection is obvious.
     In order to be considered mentally capable of performing any

type of work, a claimant must be able to cope with certain demands.

These demands include "the need to be punctual and to attend work

on a regular basis, the ability to accept supervision and the

capacity to remain in the work place for an entire day."          Irlanda

Ortiz v. Secretary of Health and Human Services, 955 F.2d 765, 770

(1st Cir. 1991) (per curiam).           It certainly is arguable that

someone who, at times, cannot leave her home due to her depression

also is incapable of being punctual and attending work on a regular

basis.   We therefore think that claimant's limitations in this

regard have sufficiently "put in issue . . . how her functional

incapacity renders her unable to perform her former usual work."

See Santiago, supra, 944 F.2d at 5.

     The ALJ thus was obliged to "compare the physical and mental

demands of [claimant's] past work with [her] . . . functional

capability."    See Manso-Pizarro, supra, 76 F.3d at 17.       Obviously,

in order to meet this requirement, an RFC assessment was necessary.

However, the general rule is that an expert is needed to assess the

extent of functional loss.        Id.    An ALJ may determine RFC only

"[i]f th[e] evidence suggests a relatively mild . . . impairment

posing, to the layperson's eye, no significant . . . restrictions."

Id. at 17-18.

     The medical evidence that the ALJ did consider here shows that

certain of claimant's mental abilities did remain intact. Claimant

consistently    was   described   as    being   coherent,   relevant,   and
oriented; similarly, she never exhibited any thought disorders and

her memory, when tested, always was preserved.            If this were the

only evidence in the record regarding the extent of claimant's

mental condition, then we think that the record would show a

"relatively mild . . . impairment posing, to the layperson's eye,

no significant . . . restrictions."         See Manso-Pizarro, supra, 76

F.3d at 17-18.       However, and as noted above, there was other

evidence concerning the nature of claimant's mental impairment.

       This evidence -- that claimant had difficulties with (1)

maintaining attendance, (2) following through with a schedule, and

(3) leaving her house when she is depressed -- was ignored by the

ALJ.    Perhaps the reason for this omission was the assumption that

the    behavior   reflected   in   the   evidence   was   under   claimant's

control.    Indeed, the Commissioner's position on appeal is that

claimant's problems arose from her non-compliance with treatment

and not from her incapacity to get control of her impairments

through treatment.

       While the above position may be correct, we do not think that

the ALJ was qualified to make an RFC assessment concerning the

extent to which claimant's non-compliance with treatment was under

her control and the extent to which, even assuming compliance with

treatment, claimant's maladaptive behavior would cease. As we have

stated, an expert's RFC evaluation is required where "the record .

. . is sufficiently ramified that understanding it requires more

than a layperson's effort at a commonsense functional capacity
assessment."       Manso-Pizarro, supra, 76 F.3d at 19.

       Based on the foregoing, and viewing all of the evidence in the

record as a whole, we think that the record indicates more than a

mild impairment which imposes more than slight restrictions on

claimant's mental ability to function.                 As a result, the ALJ was

not permitted to make an RFC assessment, and an expert was required

for this task.        It thus follows that the ALJ's comparison of the

demands      of   claimant's   past      work   with       her    mental   functional

capacity,     being    based   on   an    invalid      RFC       assessment,   is   not

supported by substantial evidence.

       The   magistrate    judge    had    quite       a    different      reason   for

rejecting the claim of mental disability.                  And, on its face, this

reason has substantial force. The magistrate judge stated that the

plaintiff, based on her own testimony, failed to make the threshold

showing that, because of mental disability, she was unable to

perform her past relevant work.             Specifically, she stated in the

administrative hearing that she could not return to her prior job

as a typist because she could not use her fingers or sit for long

periods of time, problems which arose after the expiration of her

injured status.       These reasons were the only two given; she did not

claim that her mental illness prevented her from returning to this

job.    By negative implication she could have been taken to have

disclaimed such a connection.

       However, this was not the interpretation for her testimony

relied on by the ALJ.      And, in this case the medical records showed
significant depression and plaintiff's testimony, if credited,

raised serious questions about her ability to function in a regular

job. We are therefore still satisfied that a remand is appropriate

but, before ordering an RFC assessment, the ALJ is free as a

precondition to require the plaintiff to clarify her answer; and,

if she is not persuasively claiming that the depression precluded

her return to work as a typist, obviously no RFC is required.

      B.   Claimant's Physical Condition

      As for claimant's physical impairment, the ALJ found that she

suffers from hemochromatosis, which is a disorder of the blood. At

the   hearing,   claimant    testified   that,   as   a   result   of   this

condition, she could not perform her prior job as a clerk-typist.

In particular, claimant stated that she could not type due to the

problems she had with the joints of her fingers and that she could

not sit for prolonged periods of time.      As claimant points out, the

diagnosis of hemochromatosis provides a medical basis for her

complaints since one of the symptoms of this disease is joint pain.

      The above sufficiently pointed out how claimant's "functional

incapacity renders her unable to perform her former usual work."

See Santiago, supra, 944 F.2d at 5.       The ALJ thus was required to

"compare the physical . . . demands of that past work with

[claimant's] . . . functional capability."            See Manso-Pizarro,

supra, 76 F.3d at 17.       The first question, as before, is whether

the evidence showed only a "relatively mild physical impairment

posing, to the layperson's eye, no significant . . . restrictions";
only in such a case would the ALJ himself be permitted to make the

required RFC assessment.     See id. at 17-18.

     We think that the ALJ here correctly determined that an expert

was not required for the evaluation of claimant's physical RFC.

Despite the undisputed diagnosis of hemochromatosis, the record

indicates very few complaints of joint pain and no requests for

treatment for this pain.       Further, in the physical examination

conducted on September 28, 1995, the diagnoses did not include any

reference to joint pain or arthritis.     And, as the ALJ pointed out,

claimant was receiving treatment for her hemochromatosis.

     Based on the record and on claimant's testimony, the ALJ

decided that claimant was limited to lifting and carrying 10 pounds

frequently   and   lifting   and   carrying   20   pounds   occasionally.

Because these are the only limitations the ALJ mentioned, it is

plain that he implicitly was concluding that claimant's capacities

for sitting, standing, and using her hands and fingers remained

intact.   There is substantial evidence in the record to support

this RFC assessment.

     Claimant never specifically complained to any health care

professional, during the relevant time, of pain in her fingers or

of an inability to sit or stand.     Further, at the hearing, claimant

stated that she had stopped working as a clerk-typist because the

position had closed, not because she could not perform the physical

demands of the job.      In this respect, we think that the ALJ

correctly found that claimant's testimony regarding the problems
with the joints in her fingers and her inability to sit did not

relate to the period before claimant's insured status had expired.

     It thus appears that, as the ALJ concluded, claimant retained

the physical RFC to perform her past work as a clerk-typist.

Although claimant argues that the ALJ did not consider the specific

demands of this kind of work in reaching this conclusion, claimant

does not offer any information about the job demands that would

raise a question about whether she had the physical capacity to

perform the job.   The ALJ's decision in regard to the impact of

claimant's physical limitations on her ability to perform her past

work therefore can be affirmed.

                               III.

     The judgment of the district court is vacated, and the case is

remanded with directions to remand to the Commissioner for further

proceedings consistent with this opinion.




                               -9-